—Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered December 14, 1990, which convicted defendant, after a jury trial, of robbery in the second degree and criminal possession of a weapon in the fourth degree and sentenced him to concurrent prison terms of 2 to 6 years and 1 year, respectively, unanimously affirmed.
Defendant did not object to the qualifications or performance of the interpreter of complainant’s testimony. Thus, any claim of error on this matter is not preserved for appellate review as a matter of law (People v Wilson, 188 AD2d 405, lv denied 81 NY2d 849) and we decline to review in the interest of justice. Were we to review, we would find no merit to defendant’s arguments that the official court interpreter did not competently and accurately translate the testimony of the complaining witness, who was a recent immigrant from Gambia, Africa, and whose native language was Wolof.
Defendant’s remaining claim that the evidence was insufficient to sustain the conviction of criminal possession of a weapon in the fourth degree, given his acquittal of first degree robbery charges, is but a " 'masked repugnancy argument’ ”, which he failed to preserve as a matter of law by not raising it prior to the jury’s discharge (People v Rodriguez, 179 AD2d 554) and we decline to review in the interest of justice. Were we to review, we would find the verdicts were not repugnant (see, People v Tucker, 55 NY2d 1, 7; People v Campbell, 86 AD2d 403). Concur—Murphy, P. J., Kassal, Rubin and Nardelli, JJ.